Title: To Benjamin Franklin from David Hartley: Two Letters, 26 June 1782
From: Hartley, David
To: Franklin, Benjamin


I.
Dear SirLondon June 26 1782
I take the liberty of recommending to your acquaintance a gentleman of this Country (Mr Bowles) who has been bred to the profession of the law. He has some thoughts of settling in America, I believe with a view to practise the law, or to make some other establishments there, such as he may find most suitable upon trial of the Case. He is at present making enquiries for the most practicable mode of proceeding towards his proposed settlement. I hope that the interchange and communications of persons mutually friendly to both Countries, will lay a foundation of peace & future harmony between the two nations of Great Britain and America. I am Dear Sir Your much obliged friend & most obedt Servt
D Hartley
To Dr Franklin &c &c &c
 
II.
My Dear friendLondon June 26 1782
Major young who is going to Paris this morning has just called upon me wch gives me but just half an hours opportunity to write to you. But indeed not having heard from you since my last of May 25 by Mr Oswald I have not much to add, except my anxiety for the success of the negotiations wch are now on foot for peace. As such I heartily wish them success; Tho I have had some conversations with Ld S [Shelburne] upon the subject, I am not specifically informed of the plan or particulars. I have not at all endeavored to dive into the thoughts of ministers, but as far as any thoughts or sentiments of mine cd in any way be instrumental in his hands, I have not withheld any thing. I have never made any scruple of any such disparity in the mutual communications with ministers; Not having any actual employment in the business my situation at present is limited. My office extends only to this, to state to ministers honestly and unequivocally, such principles and plan as alone seem to me to be the strait road to Peace; the execution depends upon them. I am very anxious for the result. Let me once more repeat to you (tho I hope it is not necessary to your conviction) that the utmost of my powers shall always be devoted to assist in the work of peace, in any manner in wch I may be serviceable.— Since I writ last to you I have been again chosen into Parliament for Hull. God bless you Your affecte
D H
To Dr Franklin.
